         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAWRENCE EBURUOH,

              Plaintiff,
                                                                CIVIL ACTION
        v.
                                                                NO. 20-6188
 WELLS FARGO BANK, N.A.

              Defendant.


                                           OPINION

Slomsky, J.                                                                        August 3, 2021

I.     INTRODUCTION

       This action arises out of a foreclosure on real estate and a car accident unrelated to the

foreclosure. (See Doc. No. 1 ¶¶ 5-21.) On April 18, 2018, after months of missed mortgage

payments, Wells Fargo Bank (“Defendant” or “Wells Fargo”) foreclosed on Plaintiff Lawrence

Eburuoh’s real property. Defendant obtained a judgment against Plaintiff in the Delaware County

Court of Common Pleas (the “Foreclosure Action”), and the property was subsequently sold at a

Sherriff’s sale. (See Doc. No. 6 at 3.)

       Before the Foreclosure Action commenced, a car crashed into Plaintiff’s property, and

Plaintiff was issued an insurance check to cover the damage to the property. (See Doc. No. 1 ¶ 9.)

Plaintiff mailed the check to Wells Fargo, an insured party on the insurance covering the property,

for endorsement but never received a response. (See id. ¶ 12.) Despite asking Wells Fargo for

return of the check properly endorsed by them, and not receiving it, Plaintiff never made this an

issue during the Foreclosure Action. (See Doc. No. 6 at 24.) Instead, Plaintiff now asserts in the

action filed in this Court that Wells Fargo committed fraud by withholding the check, and by

making fraudulent statements in the Foreclosure Action. (See Doc. No. 1 ¶¶ 22-44.) Plaintiff also


                                                1
          Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 2 of 19




alleges that as a result of the Foreclosure Action, he suffered emotional distress for which he seeks

compensatory and punitive damages. (See id. ¶¶ 35-38.)

         In response to Plaintiff’s accusations, Wells Fargo filed a Motion to Dismiss the Complaint

for lack of subject matter jurisdiction under Rule 12(b)(1) and failure to state a claim under Rule

12(b)(6). (Doc. No. 6 at 10.) In the Motion to Dismiss, Wells Fargo argues that the Complaint

should be dismissed because the claims are barred by res judicata, the Rooker-Feldman doctrine,

Pennsylvania’s Judicial Privilege law, and because the allegations fail to state a claim. (See id. at

12-26.) The Court need not address each of these defenses because res judicata precludes the

claims made by Plaintiff in the Complaint. In addition, Plaintiff’s intentional infliction of

emotional distress claim will be dismissed for failure to state a claim under Rule 12(b)(6).

II.      BACKGROUND

      A. The Prior Foreclosure Action

         Lawrence Eburuoh apparently purchased a residential house at 6809-6811 Marshall Road,

Upper Darby, Pennsylvania in 2008. (See Doc. No. 6 at 8.) To finance the purchase, Plaintiff

executed on June 2, 2008 a Home Equity Line of Credit Mortgage (the “Mortgage”) with Wachovia

Bank, N.A. in the amount of $116,000. (See id. at 2.) Wells Fargo merged with Wachovia Bank,

N.A. and assumed the mortgage on Plaintiff’s home. (See id., Ex. 1.)

         From March 2017 until June 2017, Plaintiff failed to make mortgage payments, and

defaulted on the note and mortgage. (See Doc. No. 6 at 2.) The amount owed for this period was

“$1,753.46, plus some accumulated charges and fees.” (Doc. No. 1 ¶ 25.) Nearly a year later, on

April 18, 2018, Wells Fargo initiated a foreclosure action in the Delaware County Court of

Common Pleas to foreclose on the property. (See Doc. No. 6 at 3.) The Foreclosure Action

Complaint (the “Foreclosure Complaint”) named Lawrence Eburuoh and Wells Fargo as parties.

(See id., Ex. 1.) It alleged that Wells Fargo had possession of the promissory note and now is the
                                                  2
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 3 of 19




original payee on the note. (See id.) According to the Foreclosure Complaint, as of April 9, 2018

the amount Plaintiff owed on the mortgage was $182,511.99. (See id.) On April 9, 2018, Wells

Fargo sought an in rem judgment in mortgage foreclosure for the amount due. (See id.)

        On June 14, 2018, Plaintiff filed an answer and new matter in the Foreclosure Action and

after discovery Wells Fargo moved for summary judgment. (See Doc. No. 6 at 3; see also id., Ex.

2.) On October 16, 2018, the Delaware County Court of Common Pleas granted Wells Fargo’s

motion for summary judgment in the Foreclosure Action, and judgment was entered in the amount

of $184,466.41. (See Doc. No. 6 at 3.) Thereafter, a sheriff’s sale of the property was scheduled,

and the property was sold to a third-party purchaser. (See id.)

    B. Plaintiff Receives the Insurance Check

        Meanwhile, as noted earlier, a car allegedly crashed into the mortgaged property on June

17, 2017. (See Doc. No. 1 ¶ 5.) Plaintiff promptly reported the accident to his insurance company,

Wesco Insurance Company (“Wesco”). (See id. ¶ 7.) On or about January 17, 2018, Wesco

informed Plaintiff that it had completed its investigation and forwarded a check to Plaintiff in the

amount of $30,602.44 for “rebuilding [] the damaged property.” (Id. ¶¶ 8-9; Doc. No. 6 at 3.)

Wesco made the check out to both Plaintiff and Defendant. (See Doc. No. 1 ¶¶ 8-9.) Upon receipt

of the check, Plaintiff signed the back of the check and forwarded it to Defendant for endorsement.

(See id. ¶ 10.)

        While waiting for Wells Fargo to return the insurance check, Plaintiff hired a construction

company, Siby Construction, to immediately begin rebuilding the damaged property. (See id.

¶ 11.) Plaintiff also spent $6,800 of his own money to “stabiliz[e] the dangling wall to avoid injury

to the public.” (Id. ¶ 26 n.1.)




                                                 3
          Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 4 of 19




        After waiting for the check to be returned by Wells Fargo, Plaintiff began telephoning and

emailing Wells Fargo to release the money so that he could make repairs on the mortgaged

property, but no response was received from them. (See id. ¶ 12.) On October 30, 2020, over two

years after the check was mailed to Wells Fargo, they sent a letter to Plaintiff explaining that they

had placed the money in an escrow account. (See id. ¶ 20; Doc. No. 7, Ex. 1 at 2.)

    C. Procedural History

        On December 7, 2020, Plaintiff, proceeding pro se, filed suit against Defendant Wells Fargo

seeking compensatory and punitive damages for alleged fraud and intentional infliction of

emotional distress. (See Doc. No. 1 ¶¶ 22-44.) Plaintiff specifically alleges: (1) fraudulent

foreclosure (“Count One”); (2) common law fraud (“Count Two”); (3) intentional infliction of

emotional distress (“Count Three”); and (4) fraudulent misrepresentation (“Count Four”). (See

id.) Plaintiff seeks compensatory damages in the amount of $330,602.44 and punitive damages in

the amount of $900,000.1 (See id. ¶¶ 39, 44.)

        Plaintiff alleges that the Foreclosure Action was fraudulent because:

        Defendant intentionally withheld the money Plaintiff was supposed to use to repair
        the damages on his property so as Plaintiff could not be able to make those repairs,
        so as Plaintiff could not be able to get the place rentable in order to continue to
        make his mortgage payments, so that Wells Fargo could say that Plaintiff was not
        meeting h[i]s mortgage obligations.

(Id. ¶ 24.)

        Plaintiff also alleges that Defendant committed common-law fraud by withholding the

insurance check. (See id. ¶ 29.) Plaintiff explains that Defendant “mistakenly placed Plaintiff’s




1
    Plaintiff seeks relief in the amount of $300,000 for the loss of his property, $30,602.44 for the
    insurance check, and $900,000 in punitive damages for his alleged emotional distress. (See
    Doc. No. 1 ¶¶ 26, 39.)
                                                 4
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 5 of 19




insurance money in escrow . . . and such cover-up would not have come out in the open if the IRS

did not catch them in the lies.” (Id. ¶ 30.)

        Next, Plaintiff alleges that Defendant intentionally inflicted emotional distress on him.

(See id. ¶ 35.) He argues that by filing the “fraudulent foreclosure” action, Defendant acted

intentionally and recklessly because “Defendant [knew] that such action should not have been filed

given all the circumstances in this case. And it caused Plaintiff great emotional distress.” (Id.)

Plaintiff states that the conduct was extreme and outrageous because he was prevented from using

the insurance check to make repairs on the damaged property. (See id. ¶ 36.) He also asserts that

the Foreclosure Action directly caused him “great emotional distress” and “depression” because

he lost his property and never received the insurance check. (Id. ¶ 37.) He adds that he considered

going out of business as a result of the foreclosure. (See id. ¶ 38.)

        Plaintiff’s final claim is based on representations made by Wells Fargo. (See id. ¶¶ 41-44.)

Specifically, Plaintiff argues that “[D]efendant committed intentional fraudulent misrepresentation

when it made Plaintiff believe that an alternative to foreclosure was in the works which helped to

disarm Plaintiff from mounting any meaningful defense to the foreclosure.” (Id. ¶ 42.) On October

31, 2018, Plaintiff received a letter from Elisabeth O’Connor, an employee in Wells Fargo’s Home

Preservation Department, that outlined steps Plaintiff could take to avoid foreclosure. (See id.

¶ 43.) Plaintiff claims that he and his attorneys relied on this letter and believed that the foreclosure

would not continue, which is why he did not raise any defense and failed to object to the motion

for summary judgment in state court. (See id. ¶¶ 43-44.)

        On February 3, 2021, in response, Wells Fargo filed a Motion to Dismiss the Complaint.

(Doc. No. 6.) Wells Fargo moves to dismiss for lack of subject matter jurisdiction under Rule

12(b)(1) and failure to state a claim under Rule 12(b)(6). (See id. at 4-6.) Specifically, as noted



                                                   5
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 6 of 19




above, Wells Fargo raises res judicata, the Rooker-Feldman doctrine, Pennsylvania’s Judicial

Privilege law, and the statute of limitations as bars to Plaintiff’s claims.2 (See Doc. No. 6.)

       On February 9, 2021, Plaintiff filed a Response in Opposition to Defendant’s Motion to

Dismiss. (Doc. No. 7.) In his Response, Plaintiff argues that res judicata does not bar his claims

because they were not raised in the Foreclosure Action. (See id. at 4.) Plaintiff also argues that

the Court does have subject matter jurisdiction over this case and that the Rooker-Feldman doctrine

does not apply. (See id. at 2.) He distinguishes the claims regarding the October 10, 2019

Foreclosure Action and Wells Fargo’s handling of the insurance check. (See id.) Plaintiff narrows

his claim by stating that “Plaintiff merely claimed that after he endorsed his insurance check and

sent it to Wells Fargo Bank . . . Wells Fargo seized the check and refused to return it to Plaintiff

. . . while concurrently initiating a foreclosure action against the property Defendant knew was not

rentable due to the damages to the property.” (Id. at 2.) Plaintiff asserts that his injury “did not

come from the foreclosure judgment, but from Wells Fargo Bank’s action of seizing Plaintiff’s

insurance payout.” (Id. at 3.)

       In addition, Plaintiff claims that because Wells Fargo fails to point to a specific

communication in the Foreclosure Action warranting application of Pennsylvania’s Judicial




2
    Recently, the Third Circuit distinguished the Rooker-Feldman doctrine from issue and claim
    preclusion and held, “the doctrine is confined to cases of the kind from which [it] acquired its
    name: cases brought by state-court losers complaining of injuries caused by state-court
    judgments rendered before the district court proceedings commenced and inviting district court
    review and rejection of those judgments.” Vuyanich v. Smithton Borough, --- F.4th ----, No.
    20-1813, 2021 WL 3161073, at *3-4 (3d Cir. July 27, 2021) (internal quotation marks omitted)
    (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The
    Third Circuit also emphasized the narrowness of the doctrine and focused its inquiry on the
    “injuries complained of” and whether plaintiff invites the district court to “review and reject”
    the prior state court judgment. Id. (citing Great W. Mining & Min. Co. v. Fox Rothschild LLP,
    615 F.3d 159, 168 (3d Cir. 2010)). For reasons noted infra, however, the Court need not decide
    whether Rooker-Feldman bars Plaintiff’s claims here.
                                                  6
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 7 of 19




Privilege law, the Privilege does not apply. (See id.) Finally, Plaintiff argues that his claims are

not barred by the statute of limitations and reaffirms that the Complaint sufficiently alleges fraud

and intentional infliction of emotional distress. (See id. at 5-7.)

       On February 19, 2021, Defendant filed a Reply in further Support of its Motion to Dismiss

the Complaint. (Doc. No. 10.) Defendant re-affirms that Plaintiff’s claims are barred by res

judicata and that the Rooker-Feldman doctrine should apply. (See id. at 4-7.) Defendant

emphasizes that Plaintiff’s claims are based on “the action of the Defendant in filing and obtaining

foreclosure on Plaintiff’s property.” (Id. at 5.) Further, Defendant states that Pennsylvania’s

Judicial Privilege law does apply because “Plaintiff’s claims are all premised on the filing of the

state court litigation.” (Id. at 7.) Defendant also argues that “Plaintiff’s reliance on the discovery

rule is misplaced,” and the statute of limitations should bar Plaintiff’s fraud claims. (Id. at 8.)

Finally, Defendant highlights that foreclosure proceedings do not rise to the level of “intolerable

or outrageous conduct” required to prove intentional infliction of emotional distress and that no

required physical harm has been alleged to support this claim. (Id. at 10.)

       In sum, the instant Complaint alleges fraud and intentional infliction of emotional distress

by Wells Fargo. (See Doc. No. 1 ¶¶ 22-44.) The Foreclosure Action produced a judgment

foreclosing on Plaintiff’s property after Plaintiff defaulted. (See Doc. No. 6, Ex. 1.) At about the

same time, Plaintiff’s property was damaged by a car accident and Wells Fargo failed to release

the insurance check to Plaintiff. (See Doc. No. 1 ¶¶ 5, 20-21.) Plaintiff alleges that Wells Fargo’s

fraudulent actions caused him harm because he lost his house in the Foreclosure Action, and he

seeks restitution for the loss in the value of his home and insurance check. (See id. ¶¶ 31, 39.)

III.   STANDARD OF REVIEW

       The motion to dismiss standard under Rule 12(b)(6) for failure to state a claim upon which

relief can be granted is set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). After Iqbal, it is clear
                                                  7
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 8 of 19




that “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice” to defeat a Rule 12(b)(6) motion to dismiss. Id. at 678; see also Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “To survive dismissal, ‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Iqbal, 556 U.S. at 678).

Facial plausibility is “more than a sheer possibility that a defendant has acted unlawfully.” Id.

(quotation marks omitted) (quoting Iqbal, 556 U.S. at 678). Instead, “[a] claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quotation marks omitted)

(quoting Iqbal, 556 U.S. at 678).

        Applying the principles of Iqbal and Twombly, the Third Circuit Court of Appeals in

Santiago v. Warminster Township, 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that

a district court in this Circuit must conduct in evaluating whether allegations in a complaint survive

a Rule 12(b)(6) motion to dismiss: First, the court must “tak[e] note of the elements a plaintiff

must plead to state a claim.” Id. at 30 (alteration in original) (quotation marks omitted) (quoting

Iqbal, 556 U.S. at 675, 679). Second, the court should identify allegations that, “because they are

no more than conclusions, are not entitled to the assumption of truth.” Id. Third, “where there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement for relief.” Id. A complaint must do more than allege a

plaintiff’s entitlement to relief, it must “show” such an entitlement with its facts. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Phillips v. Cnty. of Allegheny, 515 F.3d

224, 234-35 (3d Cir. 2008)). “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—



                                                   8
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 9 of 19




‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (second alteration in original)

(citation omitted). The “plausibility” determination is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id.

       In addition, any claim that was, or could have been, litigated in state court is barred by res

judicata and subject to dismissal under Rule 12(b)(6). See Manu v. Nat’l City Bank of Ind., 471

F. App’x 101, 105 (3d Cir. 2012). In Manu, the court explained:

       In all other respects, res judicata bars consideration of any issues that could have
       been raised in the foreclosure action or Manu’s petition to set aside the sheriff’s
       sale. “When a prior case has been adjudicated in a state court, federal courts are
       required by 28 U.S.C. § 1738 to give full faith and credit to the state judgment;”
       and, in doing so, a federal court applies “the same preclusion rules as would the
       courts of that state.” Edmundson v. Borough of Kennett Square, 4 F.3d 186, 189
       (3d Cir.1993) (citations omitted).

Id.

       With regard to pro se complaints, the Third Circuit has held that they must be “liberally

construed.” Kissell v. Dep’t of Corrs., 634 F. App’x 876, 878 (3d Cir. 2015) (citing Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). “A pro se plaintiff complaint, however inartfully pleaded, must

be held to less stringent standards than form pleadings drafted by lawyers.” Butler v. City of

Philadelphia, No. 11–7891, 2013 WL 5842709, at *1 (E.D. Pa. Oct. 31, 2012) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Further, the Court must “accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Kissell, 634 F.

App’x at 878-79 (quoting Phillips, 515 F.3d at 233).

IV.    ANALYSIS

       Although the present action on the surface appears to be distinct from the Foreclosure

Action, comparing the allegations in the Complaint with the allegations in the Foreclosure Action

shows that the two are intertwined and based on the same cause of action. The Foreclosure Action
                                                 9
          Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 10 of 19




was a final, valid judgment between the same parties involved in the present action. Further, the

instant case and prior Foreclosure Action involve the same facts, documents, and witnesses.

Although Plaintiff failed to raise his defenses during the Foreclosure Action, res judicata still

applies to claims which could have been raised in the prior state court action. See Laychock v.

Wells Fargo Home Mortg., 399 F. App’x 716, 719 (3d Cir. 2010). Moreover, Plaintiff’s claim of

intentional infliction of emotional distress fails to sufficiently allege any physical harm or

intolerable or outrageous conduct by Wells Fargo, and for these reasons, it fails to state a claim for

which relief should be granted. See Di Loreto v. Costigan, 600 F. Supp. 2d 671, 691 (E.D. Pa.

2009).

         A.     Plaintiff’s Fraud Claims are Barred by Res Judicata

         Before returning to a discussion of the facts asserted in this case, an extensive recitation of

the doctrine of res judicata is warranted.

         When considering the doctrine of res judicata, “federal courts are required to give state

court judgments the same preclusive effect that the issuing state courts would give them.”

Moncrief v. Chase Manhattan Mortg. Corp., 275 F. App’x 149, 153 (3d Cir. 2008). Further, “the

preclusive effect of a state-court judgment in a subsequent federal action depends on the law of

the state that adjudicated the original action.” Greenleaf v. Garlock, Inc., 174 F.3d 352, 357 (3d

Cir. 1999).     Here, the underlying foreclosure action was adjudicated in Pennsylvania, so

Pennsylvania preclusion law applies.

         In Duhaney v. Attorney General of the United States, the Third Circuit summarized

Pennsylvania’s res judicata law:

         Res judicata, also known as claim preclusion, bars a party from initiating a second
         suit against the same adversary based on the same “cause of action” as the first suit.
         See In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). A party seeking to invoke
         res judicata must establish three elements: “(1) a final judgment on the merits in a

                                                   10
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 11 of 19




       prior suit involving (2) the same parties or their privies and (3) a subsequent suit
       based on the same cause of action.” Id. (quotation marks omitted).

621 F.3d 340, 347 (3d Cir. 2010). Under Pennsylvania law, “[a]ny final, valid judgment on the

merits by a court of competent jurisdiction precludes any future suit between the parties or their

privies on the same cause of action.” Manu, 471 F. App’x at 105 (citing Balent v. City of Wilkes-

Barre, 669 A.2d 309, 313 (Pa. 1995)).

       In Davis v. Wells Fargo, the Third Circuit explained the crux of res judicata analysis:

       In evaluating whether those elements exist, we do not proceed mechanically, “but
       focus on the central purpose of the doctrine, to require a plaintiff to present all
       claims arising out of the same occurrence in a single suit. In so doing, we avoid
       piecemeal litigation and conserve judicial resources.” Blunt v. Lower Merion Sch.
       Dist., 767 F.3d 247, 277 (3d Cir. 2014) (internal quotation marks and brackets
       omitted), cert. denied, --- U.S. ----, 135 S. Ct. 1738, 191 L.Ed.2d 702 (2015). “The
       purpose of res judicata is to ‘relieve parties of the cost and vexation of multiple
       lawsuits, conserve judicial resources, and, by preventing inconsistent decisions,
       encourage reliance on adjudication.’” Marmon Coal Co. v. Dir., Office of Workers'
       Comp. Programs, 726 F.3d 387, 394 (3d Cir. 2013) (quoting Allen v. McCurry, 449
       U.S. 90, 94, 101 S. Ct. 411, 66 L.Ed.2d 308 (1980)).

824 F.3d 333, 341-42 (3d. Cir. 2016). Not only does res judicata apply to claims that were actually

litigated, “but also to those that could have been litigated in the first proceeding, so long as they

were part of the same cause of action.” Laychock, 399 F. App’x at 719. Claims are part of the

same cause of action when they “aris[e] out of the same transaction or occurrence.” Jackson v.

Dow Chem. Co., 902 F. Supp. 2d 658, 672 (E.D. Pa. 2012) (alteration in original) (internal

quotation marks omitted) (quoting Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d Cir.

1991)). When analyzing whether claims arise out of the same transaction or occurrence, “the focus

of the inquiry is ‘whether the acts complained of were the same, whether the material facts alleged

in each suit were the same, and whether the witnesses and documentation required to prove such

allegations were the same.’” Duhaney, 621 F.3d at 348 (quoting United States v. Athlone Indus.,

Inc., 746 F.2d 977, 984 (3d Cir. 1984)). Thus, in order to preserve judicial resources and prevent

                                                 11
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 12 of 19




inconsistent decisions, the court must consider (1) whether there was a previous final judgment,

(2) involving the same parties, and (3) the similarities between the acts complained of, facts

alleged, witnesses, and documentation. See id. at 347; Davis, 824 F.3d at 341-42.

       The Third Circuit has discussed these questions on numerous occasions in similar suits

involving foreclosure actions. For example, in Manu, the Third Circuit explained:

       It is true, as Manu argues in her brief on appeal, that the assertion of counterclaims
       is narrow under Pa. R. Civ. Pro. 1148, see Green Tree Consumer Discount Co. v.
       Newton, 909 A.2d 811, 815–16 (Pa. Super. Ct. 2006) (action in mortgage
       foreclosure is strictly an in rem proceeding and therefore a counterclaim for a set-
       off under TILA can only be asserted in an action which contemplates a personal
       judgment); Mellon Bank, N.A. v. Joseph, 267 Pa. Super. 307, 406 A.2d 1055, 1060
       (1979) (claims that arose once the mortgage was in default, and were not part of, or
       incident to, the creation of the mortgage itself, could not be pled as counterclaims).
       Under Pa. R. Civ. Pro. 1148, Manu could only raise a counterclaim that went to the
       existence or validity of the mortgage. See Chrysler First Business Credit Corp. v.
       Gourniak, 411 Pa. Super. 259, 601 A.2d 338, 341 (1992). . . .

       But even if Manu could not have technically pled her claims as counterclaims,
       Rooker-Feldman and res judicata would still bar them where she could and did
       assert those claims as defenses. . . . Asserting different theories of recovery in a
       second lawsuit will not defeat the application of res judicata where the events
       underlying the two actions are essentially similar. See U.S. v. Athlone Indus., Inc.,
       746 F.2d 977, 983-84 (3d Cir. 1984).

Manu, 471 F. App’x at 105-06 (emphasis added).

       Importantly, even if a party claims it was harmed by fraudulent conduct prior to the state

court judgment, those claims would be barred by Pennsylvania’s res judicata law because they are

part of the same cause of action. See Sherk v. Countrywide Home Loans, Inc., No. 08-5969, 2009

WL 2412750, at *6 (E.D. Pa. Aug. 5, 2009). In Sherk, the court held that plaintiffs could have

raised the issue during the state court foreclosure action, but did not, and emphasized that state

court was the appropriate forum for these issues. See id.

       Similarly, in Moncrief, the Third Circuit held that plaintiff’s claims regarding the legality

of a foreclosure were barred by res judicata because they were “predicated on the same underlying

                                                12
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 13 of 19




transaction (the mortgage transaction) that was the basis for the foreclosure action.” 275 F. App’x

at 153 (citing Athlone Indus., Inc., 746 F.2d at 983-84). The court reasoned that “[e]ven if

Moncrief had no reason to know of facts underlying a fraud claim before the foreclosure action

was commenced, the foreclosure action itself would have put her on notice that something was

amiss with her mortgage.” Id.

        Moreover, in Conte v. Mortgage Electronic Registration Systems, another court in this

District held:

        A claim challenging a party’s conduct that occurred prior to the state court entering
        judgment in a foreclosure proceeding may not be barred by the Rooker-Feldman
        doctrine but instead is subject to the principles of preclusion under res judicata. See
        [Hua v. U.S. Bank Nat. Ass’n, No. 14-6767, 2015 WL 1071606, at *3 (E.D. Pa.
        Mar. 11, 2015)] (observing that if the source of the injury is defendant’s actions
        “[t]he federal suit is an independent claim that is not barred by the Rooker-Feldman
        doctrine, and is, instead, subject to state law principles of preclusion.” (citing
        Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293, 125 S. Ct. 1517,
        161 L.Ed.2d 454, . . . (2005)). . . .

        The conduct Plaintiffs complain of occurred prior to the state court foreclosure
        proceeding. The time and place to challenge the Defendants’ conduct was in the
        state court proceedings, including an appeal to the proper Pennsylvania appellate
        court. Because Plaintiffs chose not to bring these direct causes of action
        challenging Defendants’ conduct in state court, they cannot now bring them in
        federal court. Moncrief, 275 F. App’x at 153 (dismissing claim pursuant to res
        judicata where plaintiff could have brought challenge to bank’s standing during the
        foreclosure action); Laychock, 2008 WL 2890962, at *2 (dismissing complaint
        pursuant to the Rooker–Feldman doctrine and res judicata).

No. 14-6788, 2015 WL 1400997, at *4-6 (E.D. Pa. Mar. 27, 2015) (emphasis added).

        Turning to the present action, res judicata bars the litigation of Plaintiff’s claims in this

Court. In accordance with the above-mentioned cases, Plaintiff challenges here the validity of the

Foreclosure Action and the conduct of Wells Fargo prior to the foreclosure. (See Doc. No. 1

¶¶ 22-44.) Count One alleges the foreclosure was fraudulent because:




                                                  13
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 14 of 19




       Defendant had the Plaintiff believe that he could save his property from foreclosure
       by pretending to be reviewing an application he was advised to file with Wells
       Fargo to avoid forfeiture while at the same time vigorously pursuing foreclosure.

       Defendant intentionally withheld the money Plaintiff was supposed to use to repair
       the damages on his property so as Plaintiff could not be able to make those repairs,
       so as Plaintiff could not be able to get the place rentable in order to continue to
       make his mortgage payments, so that Wells Fargo could say that Plaintiff was not
       meeting [his] mortgage obligations.

(Id. ¶¶ 23-24.) Plaintiff relies on the allegation that Wells Fargo withheld the $30,602.44 insurance

check to raise a fraudulent foreclosure claim. (See id.) He reasons that as a result of this conduct,

Wells Fargo intentionally, fraudulently foreclosed on his home, and Plaintiff lost the value of his

house—$300,000—and the amount of the insurance check—$30,602.44. (See id. at ¶¶ 26-27.)

       These allegations involve the same parties, Lawrence Eburuoh and Wells Fargo, and are

based on the Foreclosure Action wherein judgment was entered against Plaintiff on October 16,

2018. (See Doc. No. 6, Ex. 2.) The present action and the Foreclosure Action share material facts,

witnesses, and documents, and the events underlying the two actions “are essentially similar.”

Manu, 471 F. App’x at 105-06. For example, the factual basis of the default and foreclosure, the

proceedings in state court, and the findings of the court there are relevant in this case. Moreover,

the events involving the auto crashing into the property, the insurance payment, and the sending,

receiving, and keeping of the check by Wells Fargo were relevant to the outcome of the foreclosure

action and could have been raised as a defense in that state court action. The same facts are central

to the claims here in the Complaint.

       Furthermore, during the Foreclosure Action, Plaintiff could have raised matters regarding

the application to avoid forfeiture Wells Fargo sent him. (Doc. No. 1 ¶¶ 23-24.) Comparing the

present case to Moncrief, Plaintiff’s claims in Count One regarding the foreclosure are “predicated




                                                 14
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 15 of 19




on the same transaction” as the Foreclosure Action and are thus barred by res judicata.3 Moncrief,

275 F. App’x at 153.

       Similarly, the claims asserted in Counts Two (common law fraud) and Four (fraudulent

misrepresentation) are also barred by res judicata. Count Two appears to be based on the same

facts as alleged in Count One. (See Doc. No. 1 ¶¶ 22-31.) In Count Four, Plaintiff alleges that his

attorneys did not raise defenses in the Foreclosure Action in reliance on the letter from Wells

Fargo’s Home Preservation Department, which outlined steps Plaintiff could take to avoid

foreclosure. (See id. ¶ 43.) Plaintiff contends that this letter is the basis for the “intentional

fraudulent misrepresentation” claim, because Plaintiff “believed that the foreclosure would not

continue forward.” (Id. ¶ 44.)

       The claims asserted in Count Two (common law fraud) and Count Four (fraudulent

misrepresentation) are based on the same facts, documents, and witnesses as presented in the

Foreclosure Action and his defenses could have been raised in state court. See Duhaney, 621 F.3d

at 347; Davis, 824 F.3d at 341-42; Manu, 471 F. App’x at 105-06. For this latter reason, it is

irrelevant that the alleged conduct occurred prior to the Foreclosure Action because the claims

arise from the same cause of action and any defenses could have been raised in the Foreclosure

Action. See Sherk, 2009 WL 2412750, at *6; Conte, 2015 WL 1400997, at *6. Therefore, since




3
    In Moncrief, following the foreclosure action, Moncrief refused to vacate the property and
    EMC Mortgage Corporation filed an ejectment action. See Moncrief v. Chase Manhattan
    Mortg. Corp., 275 F. App’x 149, 152 (3d Cir. 2008). In response, “Moncrief attacked the
    foreclosure action’s merits, claimed that the sheriff’s sale was void, and that the ejectment
    action was thus illegal.” Id. The Monroe County Court of Common Pleas held that Moncrief’s
    claims were barred by issue preclusion. See id. Meanwhile, Moncrief filed a federal complaint
    alleging fraud and that Citibank lacked standing in the foreclosure action. See id. at 153-54.
    Nevertheless, the Third Circuit held that these claims were also precluded. See id. Thus, it is
    evident that the courts prevented piecemeal litigation by applying res judicata.
                                                15
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 16 of 19




each claim and defense could have been raised during the prior Foreclosure Action, they are barred

by res judicata. See Conte, 2015 WL 1400997 at *6.

       Plaintiff asserts that he did not raise any defense during the Foreclosure Action for two

reasons: (1) he relied on a letter from Defendant’s Home Prevention Department to avoid

foreclosure; and (2) it was not until the October 30, 2020 letter notifying Plaintiff of the insurance

money being placed in escrow that he became aware of fraud. (See Doc. No. 1 ¶ 43.) However,

even if Plaintiff did not know the facts underlying the alleged fraud before the Foreclosure Action,

“the foreclosure action itself would have put [him] on notice that something was amiss.” Moncrief,

275 F. App’x at 153. Thus, Plaintiff could have, and should have, raised these issues during the

Foreclosure Action, or on appeal in state court following the Foreclosure Action. He cannot now

raise these issues in federal court. See id.

       In sum, Counts One, Two, and Four are barred by Pennsylvania’s res judicata doctrine

because they are based on: (1) a final judgment on the merits in a prior suit involving; (2) the same

parties or their privies; and (3) a subsequent suit based on the same cause of action. See Duhaney,

621 F.3d at 347. The present action is “essentially similar” to the Foreclosure Action because each

claim arises from the same underlying transaction and operative facts. Manu, 471 F. App’x at 106

(citing Athlone Indus., Inc., 746 F.2d at 983-84). Because the acts complained of could have been

raised in the prior Foreclosure Action, Plaintiff’s claims are barred by res judicata. See Laychock,

399 F. App’x at 719; Conte, 2015 WL 1400997, at *4-6. Finally, the Court finds Plaintiff’s

argument that he was unaware of the fraud until after the Foreclosure Action unpersuasive because

the Foreclosure Action itself would have put Plaintiff on notice “that something was amiss.”

Moncrief, 275 F. App’x at 153.




                                                 16
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 17 of 19




       B.      Plaintiff’s Intentional Infliction of Emotional Distress Claim Fails to State a
               Claim Upon Which Relief Can Be Granted

       Plaintiff’s intentional infliction of emotional distress claim is a state law claim that can be

dismissed under Rule 12(b)(6) for failure to state a claim upon which relief can be granted. A

claim for intentional infliction of emotional distress requires four elements: “(1) the conduct must

be extreme and outrageous; (2) the conduct must be intentional or reckless; (3) it must cause

emotional distress; and (4) the distress must be severe.” Dehart v. HomeEq Servicing Corp., 679

F. App’x 184, 190 (3d Cir. 2017) (quoting Bruffett v. Warner Commc’ns, Inc., 692 F.2d 910, 914

(3d Cir. 1982)). “The gravamen of the tort is outrageous conduct; in Pennsylvania, ‘courts have

found intentional infliction of emotional distress only where the conduct at issue has been atrocious

and utterly intolerable in a civilized community.’” Goodson v. Kardashian, 413 F. App’x 417, 418

(3d Cir. 2011) (internal quotation marks omitted) (quoting Clark v. Twp. of Falls, 890 F.2d 611,

623 (3d Cir. 1989).

       When considering these factors, other courts in this district have held:

       Defendants’ reasonable pursuit of its legal rights cannot constitute extreme and
       outrageous conduct for purposes of establishing intentional infliction of emotional
       distress. See Clark v. Caln Twp., No. 90-1551, 1990 WL 99123, at *5 (E.D. Pa.
       July 11, 1990) (“When an individual does no more than insist on his legal rights in
       a permissible way, he will not be held liable for intentional infliction of emotional
       distress, even though he is aware that such insistence will cause emotional
       distress.”); Numerof v. Cont’l Title Ins. Co., No. 87-6874, 1987 WL 30135, at *5
       (E.D. Pa. Dec. 24, 1987) (“Where a party has a legal right to proceed with
       foreclosure, the sending of a notice of intention to foreclose as required by state
       procedure can give rise to no cause of action for intentional infliction of emotional
       distress.”)

Kilesh v. Select Portfolio Servicing Inc., No. 09–2726, 2010 WL 11534314, at *6 (E.D. Pa. June

30, 2010) (emphasis added).

       Additionally, under Pennsylvania law, Plaintiff is required to allege “some type of physical

harm due to the defendant’s outrageous conduct to satisfy the severe emotional distress element.”

                                                 17
         Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 18 of 19




Di Loreto, 600 F.Supp.2d at 691 (quotation marks omitted) (quoting Livingston v. Borough of

Edgewood, No. 08-812, 2008 WL 5101478, at *6 (W.D. P.a. Nov. 26, 2008)); see also Huggins v.

Coatesville Area. Sch. Dist., No. 07-4917, 2008 WL 4072801, at *39-40 (E.D. Pa. Aug. 27, 2008).

        Viewing the facts alleged in the Complaint in the light most favorable to Plaintiff, Count

Three fails to sufficiently allege facts that entitle Plaintiff to relief. Here, Plaintiff merely alleges

that Defendant’s “fraudulent foreclosure” was “extreme and outrageous,” and that the conduct

caused him “great emotional distress.” (Doc. No. 1 ¶¶ 36-37.) Plaintiff’s intentional infliction of

emotional distress claim, however, fails for two reasons: (1) Plaintiff fails to sufficiently allege

that Wells Fargo’s conduct was extreme and outrageous; and (2) he suffered no physical harm

because of Wells Fargo’s actions.

        First, Plaintiff does not show that the alleged distress caused by Wells Fargo’s conduct was

extreme and outrageous. Plaintiff claims that the Foreclosure Action caused him emotional

distress resulting in depression and thoughts of closing his business. (See id. ¶ 38.) Similar to

Numerof, however, an adverse judgment in a state foreclosure action is not so extreme or

outrageous that it gives rise to intentional infliction of emotional distress. See Numerof, 1987 WL

30135, at *5. Even given the fraud allegations, Plaintiff fails to adequately assert Defendant

commenced the Foreclosure Action with “atrocious and utterly intolerable” conduct. Goodson,

413 F. App’x at 418; see also Messer v. First Fin. Fed. Credit Union, No. 11-4144, 2012 WL

3104397, at *13-14 (E.D. Pa. July 30, 2012) (holding that alleged fraudulent conduct related to

repossessing plaintiff’s car did not rise to the extreme and outrageous level of intentional infliction

of emotional distress). Thus, Plaintiff does not sufficiently allege that Wells Fargo’s conduct was

severe and outrageous.




                                                   18
        Case 2:20-cv-06188-JHS Document 14 Filed 08/04/21 Page 19 of 19




       Second, Plaintiff fails to allege that Wells Fargo’s conduct physically harmed him.

Considering Plaintiff is proceeding pro se, even if the Court construes the Complaint liberally,

nothing in the Complaint can be construed as alleging that Wells Fargo physically harmed Plaintiff.

See Kissell, 634 F. App’x at 878 (citing Erickson, 551 U.S. at 94). Therefore, without alleging

physical harm, Plaintiff cannot claim that the Foreclosure Action or any of the alleged fraud

amounts to intentional infliction of emotional distress. See Di Loreto, 600 F.Supp.2d at 691.

V.     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Complaint will be

granted. (Doc. No. 6.) An appropriate Order follows.




                                                19
